FRED A. RISSER, President Wisconsin State Senate
On behalf of the Senate Organization Committee, you have requested my opinion regarding the appointment of Willie J. Nunnery to the Public Service Commission. Specifically you ask "whether such an appointment must be confirmed by the State Senate before one can begin to serve, or whether one can serve pending Senate Confirmation or rejection, or nomination withdrawal by the Governor."
Charles J. Cicchetti resigned as a Public Service Commissioner prior to the expiration of his term. On April 3, 1980, Governor Dreyfus appointed Mr. Nunnery to the Public Service Commission to succeed Mr. Cicchetti.
Section 17.20 (2), Stats., states:
    Vacancies occurring in the office of any officer normally nominated by the governor, and with the advice and consent of the senate appointed, may be filled by a provisional appointment by the governor for the residue of the unexpired term, if any, *Page 137 
subject, to confirmation by the senate. Any such appointment shall be in full force until acted upon by the senate, and when confirmed by the senate shall continue for the residue of the unexpired term, if any, or until a successor is chosen and qualifies. A provisional appointee may exercise all of the powers and duties of the office to which such person is appointed during the time in which the appointee qualifies. Any appointment made under this subsection which is withdrawn or rejected by the senate shall lapse. When a provisional appointment lapses, a vacancy occurs. Whenever a new legislature is organized, any appointments then pending before the senate shall be referred by the president to the appropriate standing committee of the newly organized senate.
A resignation creates a vacancy. Sec. 17.03 (2), Stats. Public Service Commissioners are nominated by the Governor. Sec. 15.06
(1) (a), Stats. A provisional appointee qualifies for office upon filing the required oath of office. Sec. 17.01 (13), Stats. Therefore, an appointee such as Mr. Nunnery need not be confirmed by the Senate before he can begin to serve but can serve pending Senate confirmation or rejection or appointment withdrawal by the Governor.
BCL:JJG